Citation Nr: 1025055	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from June 1947 to November 1948 
and November 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which granted an increased rating of 50 percent for 
PTSD effective June 2007, and denied a TDIU.  

In May 2010, the Veteran was afforded a Travel Board hearing 
before the undersigned.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social impairment, 
with deficiencies in most areas, but does not result in total 
occupational and social impairment.

2.  The Veteran meets the schedular criteria for TDIU and his 
service-connected disability precludes him from securing or 
following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 3.341(a), 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claims, a VCAA letter 
was sent in June 2008 which fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
particular, the VCAA notification informed the Veteran about the 
information and evidence not of record that is necessary to 
substantiate the claims; about the information and evidence that 
VA will seek to provide; and about the information and evidence 
that he is expected to provide.  

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Nonetheless, the Veteran was sent such a notice in 
November 2008.  

The Veteran's pertinent medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  The Veteran was afforded a VA 
examination in June 2008.  This examination is adequate as the 
claims file was reviewed, the examiner reviewed the pertinent 
history, examined the Veteran, provided findings in sufficient 
detail, and provided rationale.  See Steff v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).


Rating for PTSD

The Veteran is currently receiving a 50 percent rating for PTSD 
and seeks a higher rating.  In conjunction with his claim, he was 
afforded a VA examination in June 2008.  At that time, it was 
noted that the Veteran was divorced and had three children, but 
he did not get along well with them.  The Veteran was also 
unemployed.  The Veteran related that he had been having bad 
dreams about Korea and was exhausted afterwards.  He also stated 
that he was forgetful and had a hard time concentrating.  Mental 
status examination revealed that he Veteran was neatly dressed 
and groomed.  He was cooperative, pleasant, and appeared to be a 
reliable historian.  He was not withdrawn or agitated.  There was 
no evidence of any motor retardation or abnormalities.  He denied 
any visual, auditory, or tactile hallucinations.  He was oriented 
times four.  There was no evidence of an altered level of 
consciousness.  The Veteran was able to recall four digits 
forwards, but not backwards.  He was unable to name the 
Presidents of the United States in reverse order beyond President 
Clinton.  However, concentration was unimpaired.  He was able to 
complete serial sevens and abstract thinking was intact.  He was 
able to interpret proverbs.  He denied any obsessive thinking or 
compulsive behaviors.  He described his general mood as "bad."  
His affect was euthymic.  He denied suicidal or homicidal 
ideation.  There was no history of violent behavior.  There was 
no evidence that he could not take care of himself.  The Veteran 
reported that he drank alcohol five days per week.  He slept at 
night and his energy level was pretty good.  His libido was 
decreased.  He had some hobbies.  He denied irritability, 
worrying, and tearfulness as well as mania and panic attacks.  He 
had daily routines which he followed.  He indicated that he had 
six friends.  The diagnosis was PTSD and the global assessment of 
functioning (GAF) was 57.  The examiner felt that the Veteran's 
symptoms had a minimal to moderate negative impact on his ability 
to be employed or on his social functioning.  

In a June 2008 letter, the Veteran's VA physician indicated that 
the Veteran had PTSD and his GAF was 45.  He had been treated 
since 2005 for his PTSD.  It was noted that he Veteran had 
prolonged and severe distress associated with Korea.  

VA records reflect that in September 2008, the Veteran had 
impaired memory.  His GAF was 57 at that time.  In November 2008, 
he was treated for his PTSD for symptoms including constricted 
affect and an inability to experience deep emotional feelings.  
He also had agitation and anxiety.  The Veteran described having 
intrusive dreams.  The examiner indicated that the Veteran 
appeared to have coped with Korea-related trauma as a Grave 
Registration specialist by strongly internalizing his distress 
and normalizing his behavior.  This resulted in significant 
somatization and/or contributing to his numerous physical health 
problems.  The Veteran was mildly to moderately anxious in his 
mood and restlessness as well as his sleep.  He was not 
considered a harm to others.  In March 2009, the Veteran related 
that he had been having horrible nightmares of Korea and they had 
been occurring five times per week.  He felt that he was getting 
very forgetful and wondered if he was losing his mind.  He felt 
that his medications were not working and he was hounded by the 
intrusive memories of war, death, and other horrors.  Mental 
status examination resulted in a decreased (from the prior 
outpatient treatment records) GAF of 49.  In September 2009, his 
GAF was also noted to be 49.  

At his Travel Board hearing, the Veteran testified that he had 
been having frequent nightmares.  He was unable to work after 
having these nightmares.  He related that his PTSD had worsened, 
causing increased anxiety and constant panic attacks.  

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, if VA's adjudication of an 
increased rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision on that claim is 
made.  Thus, VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period the increased-rating claim has been pending.  
Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during the 
processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore v. 
Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for 
drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it was 
held that ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  In this case, there has not been a material 
change in the disability level and a uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 
4.125-4.130.  The Board notes that psychiatric disabilities 
evaluated under Diagnostic Code 9411 are rated according to the 
General Rating Formula for Mental Disorders.  A 50 percent rating 
is provided for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The Board 
notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered but 
is not determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption of 
the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130.

The Veteran has been assigned a 50 percent rating for PTSD.  The 
Board finds the Veteran meets the criteria for a 70 percent 
rating, but not a 100 percent rating.  

A 70 percent rating is warranted because the Veteran's PTSD is 
productive of occupational and social impairment, with 
deficiencies in most areas.  A 100 percent rating is not 
warranted because there is not total occupational and social 
impairment due to PTSD symptoms.  The Board has given due 
consideration to the lay evidence as well as the medical 
evidence.  The Veteran's testimony is competent as he can 
describe his feelings and observations.  In addition, he is 
credible in his statements.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

During the appeal period, the Veteran's PTSD symptoms resulted in 
variations in the GAF score with an overall decline in his GAF 
rating.  As medical professionals documented the decrease in the 
GAF score, the Veteran's self-report of increased symptoms at his 
hearing is credible.  The Veteran's GAF has ranged from 45 to  
57.  The lower end scores reflect serious symptoms as well as 
serious impairment in social, occupational or school functioning.  
The Board likewise finds that the Veteran has occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, and mood.  His 
primary symptoms revolve around his near constant nightmares 
related to his combat which result in exhaustion, anxiety, and 
panic attacks.  These symptoms negatively impact his ability to 
function independently, appropriately and effectively.  In 
addition, he has been having decreased cognitive functioning, 
particularly with periods of forgetfulness and memory issues.  
The Board accepts that this decline has persisted throughout the 
appeal period as the June 2008 letter initially indicated the 
lowest GAF of 45.  

However, the evidence does not reflect psychotic symptoms.  The 
Veteran does not suffer from persistent delusions or 
hallucinations.  Further, he is able to perform activities of 
daily living, including maintenance of minimal personal hygiene.  
He does not display disorientation to time and place nor does he 
exhibit memory impairment due to PTSD to the extent that he has 
memory loss for names of close relatives, own occupation, or own 
name.  

The Board is aware that the symptoms listed under the 100 percent 
evaluation are essentially examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 100 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
However, the Board finds that the evidence, including the 
clinical findings, shows that the Veteran's PTSD symptoms more 
nearly approximate the criteria for a 70 percent, rather than a 
100 percent rating, when considering all of the listed criteria, 
as well as any other displayed symptoms.  There is no indication 
of total social and occupational impairment.  Of note, a VA 
treatment record dated in September 2008 shows that the Veteran 
maintains a relationship with his brothers.  He visited one 
bother weekly and received calls from another brother.  And on VA 
examination in June 2008 the Veteran stated that he had 6 
friends.

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."   Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disorder with the 
established criteria found in the rating schedule shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology; as discussed above.  The Veteran's PTSD 
is manifested by occupational and social impairment, which is 
specifically contemplated by DC 9411.  Accordingly, consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


TDIU

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or one 
40 percent disability in combination, disabilities resulting from 
a common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for PTSD, rated as 70 percent 
disabling (per above).  Thus, the Veteran meets the schedular 
criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue is whether 
his service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work that is more than 
marginal, which permits the individual to earn a "living wage").  
See Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for TDIU, the record must 
reflect circumstances, apart from nonservice-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.

The ultimate question is whether the Veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  See Van Hoose.

The Veteran is unemployed.  He contends that his PTSD causes him 
to be unable to work.  At that time of his VA examination, the VA 
examiner felt that the Veteran's PTSD did not prohibit 
employment; however, his VA treating physician indicated that his 
GAF was considerably lower (45 as opposed to the 57 on the VA 
examination), the VA treatment records documented an overall 
decline in functioning to include cognitive functioning, and the 
Board finds credible the Veteran's reports that the increased 
symptoms render him unable to secure or follow a substantially 
gainful occupation. 

In viewing the medical evidence of record, as well as the lay 
statements of the Veteran, and in affording the Veteran the 
benefit of the doubt, the Board finds that TDIU is warranted.  
Accordingly, a TDIU is granted.


ORDER

A 70 percent rating for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A TDIU is granted, subject to the law and regulations governing 
the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


